DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 07/16/2019 is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election of Group I claims 1-16 in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2016/0066417 A1).

 	Pertaining to claim 1, Sugiyama et al. discloses A component carrier (1, see fig. 2), comprising: a first known-good component carrier block (10, see fig. 2); a known-good component (14, see fig. 2) mounted on or spaced with regard to the first component carrier block (10); an electrically conductive connection structure formed (see paragraph [0046]) at least one of on, in and spaced (see fig. 2) with regard to the first component carrier block (10); a second known-good component carrier block (20, see fig. 2), wherein the known-good component (14 and 24, see fig. 2) is embedded within at least one of the first known-good component carrier block (10) and the second known-good component carrier block (20), wherein the known-good first component carrier block (10), the known-good second component carrier block (20), and the known-good component (14 and 24), respectively, meets at least one quality criterion.  
 	the limitation that the known-good component are configured to be tested for compliance with the at least one quality criterion without being mounted to the first known good component carrier block, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


 	Pertaining to claim 2, Sugiyama et al. discloses, wherein the known-good first component carrier block (10), the known-good second component carrier block (20) and the known-good component are configured to be tested for compliance with the at least 
 	the limitation that the known-good component are configured to be tested for compliance with the at least one quality criterion without being mounted to the first known good component carrier block, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 	Pertaining to claim 3, Sugiyama et al. discloses, wherein the electrically conductive connection structure electrically couples at least two of the group consisting of the first known-good component carrier block (10), the second known-good component carrier block (20), and the known-good component (see paragraph [0046]).  

 	Pertaining to claim 4, Sugiyama et al. discloses, wherein at least one of the first known-good component carrier block (10) and the second known-good componentU.S. Patent Application No.: 16/512,557 Attorney Docket No.: 04017.0140U2 (A 4608 US) Page 3 of 6(20) carrier block is a laminate made of at least one electrically conductive layer structure (see paragraph [0046]) and at least one electrically insulating layer structure (see paragraph [0047]).  

 	Pertaining to claim 5, Sugiyama et al. discloses, wherein the electrically conductive connection structure (see paragraph [0046]) is configured for providing an 

 	Pertaining to claim 6, Sugiyama et al. discloses, wherein at least one of the first component carrier block (10) and the second component carrier block (20) comprises of fully cured material (see paragraph [0047]).

 	Pertaining to claim 7, Sugiyama et al. discloses, wherein the electrically conductive connection structure forms at least one vertical interconnect (see paragraph 0046]), in particular at least one copper filled laser via (see paragraph [0063]).  

 	Pertaining to claim 8, Sugiyama et al. discloses, wherein the electrically conductive connection structure comprises a patterned electrically conductive foil (see paragraph [0054]).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0066417 A1) in view of Ko et al. (US 2016/0056055 A1).

 	Pertaining to claim 10, Sugiyama et al. discloses all the claimed limitations except, wherein the redistribution layer structure is at least partially formed by the electrically conductive connection structure.  
 	However, Ko et al. teaches wherein the redistribution layer structure 112, see fig. 2I) is at least partially formed by the electrically conductive connection structure (113, see paragraph [0032]).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the redistribution layer structure is at least partially formed by the electrically conductive connection structure in the device of Sugiyama et al. based on the teachings of Ko et al. in order to various aspects of this disclosure provide a semiconductor device structure and a method for manufacturing a semiconductor device. As a non-limiting example, various aspects of this disclosure provide a method for manufacturing a semiconductor device that 

Pertaining to claim 11, Sugiyama et al. discloses, wherein at least one of the second component carrier block (10) and the first component carrier block (20) contains one or more embedded components (see fig. 2).  

 	Pertaining to claim 12, Sugiyama et al. discloses, wherein the component is mounted directly on the first component carrier block (10) or indirectly via at least one intermediate layer structure (30) on the first component carrier block (10, see fig. 2).  

 9.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0066417 A1) in view of Feiertag et al. (US 2009/0224851 A1).

Pertaining to claim 13, Sugiyama et al. discloses, wherein a connection of at least one of the first component carrier block (10) and the second component carrier block (20).
But, Sugiyama does not explicitly teach an intermediate layer structure is hermetically sealed.  
 However, Feiertag et al. teaches an intermediate layer structure is hermetically sealed (see claim 25).


 	Pertaining to claim 14, Sugiyama et al. as modified by Feiertag et al. discloses, wherein the connection is hermetically sealed (see claim 25 of Feiertag et al.) by an insulating layer (see paragraph [0047] of Sugiyama et al.).  

 	Pertaining to claim 15, Sugiyama et al. discloses, further comprising at least one of the following features: at least one of the first component carrier block (10) and the second component carrier block (20) comprises at least one electrically conductive layer structure (see paragraph [0046]) comprising at least one of the group consisting of copper (see paragraph [0063]), any of the mentioned materials being optionally coated with supra-conductive material such as graphene; at least one of the first component carrier block (10) and the second component carrier block (20) comprises at least one electrically insulating layer structure comprising at least one of the group consisting of resin (see paragraph [0174]), and a metal oxide; wherein the component is selected from a group consisting of an electronic component (14), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an 

 	Pertaining to claim 16, Sugiyama et al. discloses, further comprising: at least one further component (14, 24), in particular at least one further known-good component (14, 24), on an exterior main surface of the component carrier, in particular on an exterior main surface of at least one of the first component carrier block (10) and the second component carrier block (20).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848